COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Lemons and Frank
Argued at Norfolk, Virginia


BILLY DEANGELO WILLIAMS
                                         MEMORANDUM OPINION * BY
v.   Record No. 1699-98-1             JUDGE JERE M. H. WILLIS, JR.
                                            OCTOBER 19, 1999
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                  Junius P. Fulton, III, Judge

          Robert Moody, IV (Krinick, Segall, Moody &
          Lewis, on brief), for appellant.

          Eugene Murphy, Assistant Attorney General
          (Mark L. Earley, Attorney General, on brief),
          for appellee.


     On appeal from his conviction of robbery, in violation of

Code § 18.2-58, Billy Deangelo Williams contends that the trial

court erred in denying his motion to strike the evidence.

Because the evidence sufficiently supports a finding of guilt,

we affirm the judgment of the trial court.

     "On appeal, we review the evidence in the light most

favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible therefrom."    Martin v. Commonwealth,

4 Va. App. 438, 443, 358 S.E.2d 415, 418 (1987).   On February

20, 1998, Williams entered a Norfolk bank and handed teller


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
Evette Walker a note.   Thinking it was a check, Walker opened

the note, which read, "This is a robbery.   Give us the money and

know [sic] one will be shot."   When Walker did not respond to

the note immediately, Williams reached over the counter, grabbed

money from her cash drawer, and exited the bank.   In doing so,

he grabbed a bundle of cash containing a dye pack.   No dye was

found on Williams.

     Walker identified Williams from a photo array shown to her

a few days after the robbery and identified him in person at

trial.   She testified that she was sure of her identification

because she and he had made eye contact during the robbery.

     Robin Peskopos, the teller working next to Walker,

witnessed the incident.   She also identified Williams

positively, both from a photo array and in person at trial.    The

Commonwealth also introduced still photographs, gleaned from the

bank security video cameras, that showed the robber.

     A jury convicted Williams of robbery, in violation of Code

§ 18.2-58, and sentenced him to eighteen years imprisonment.

     Williams contends that the evidence is insufficient to

prove him guilty of robbery.    He argues that the witness

identifications were unreliable.   However, both tellers picked

Williams out of photo arrays a few days after the robbery, and

both positively identified him at trial.    Walker testified that

she would not forget Williams' face and that she had made eye

contact with him.    Walker stood directly across from Williams

                                - 2 -
during the robbery, and Peskopos was standing beside her in the

next teller station.   These identifications were not inherently

incredible and were accepted by the jury.   They alone

sufficiently support the conviction.   Moreover, the Commonwealth

did not rely solely upon the witness identifications but, in

addition, introduced still photographs of the robber taken

during the robbery by the bank's surveillance cameras.

     In his brief, Williams has challenged the admissibility of

the identifications by the tellers.    However, we awarded no

appeal on this issue and will not now consider it.    See Rule

5A:12(c) and Rule 5A:18.

     Williams also argues that the jury's verdicts were

inconsistent and show that the jury compromised on its verdict

and did not address the evidence.   The jury convicted Williams

of robbery, but acquitted him of a companion charge of use of a

firearm in the commission of a felony.   The evidence, however,

supports the verdicts.   The jury believed Williams was the

robber.   Walker's testimony that she saw what she thought was

the handle of a handgun, however, may not have convinced the

jury that Walker actually possessed a firearm.    See Code

§ 18.2-53.1; Sprouse v. Commonwealth, 19 Va. App. 548, 551-52,

453 S.E.2d 303, 306 (1995).   Furthermore, an inconsistent

verdict is not grounds for reversal.

           [T]he United States Supreme Court addressed
           the issue of legal inconsistency in the case
           of United States v. Powell, 469 U.S. 57

                               - 3 -
          (1984). The Court unanimously reaffirmed
          . . . that a criminal defendant convicted by
          a jury on one count could not attack that
          conviction because it was inconsistent with
          the jury's verdict of acquittal on another
          count.

Wolfe v. Commonwealth, 6 Va. App. 640, 647, 371 S.E.2d 314, 318

(1988).

     The judgment of the trial court is affirmed.

                                                         Affirmed.




                              - 4 -